Citation Nr: 1201491	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable rating for internal hemorrhoids.  

2.  Entitlement to service connection for a psychiatric disability, to include adjustment disorder, with anxiety, depression, and behavioral disturbances.  

3.  Entitlement to service connection for a respiratory disorder.  

4.  Entitlement to service connection for chronic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991, and from March 2003 to May 2004, with additional service in the Puerto Rico Army National Guard and the U.S. Army Reserve.   

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent rating for internal hemorrhoids, effective May 21, 2004; as well as denied service connection for adjustment disorder with anxiety, depression, and behavioral disturbances; mitral valve prolapse, dyslipedemia, claimed as heart disability; a respiratory disorder; chronic dermatitis; and peptic ulcer disease.  In March 2005, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for service-connected internal hemorrhoids, and the denials of service connection for adjustment disorder with anxiety, depression, and behavioral disturbances, a heart condition, and a respiratory condition.  A statement of the case (SOC) regarding these matters was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.  

In the September 2005 substantive appeal, the Veteran expressed disagreement with the denials of service connection for chronic dermatitis and peptic ulcer disease.  The RO issued an SOC regarding these matters in January 2007, and the Veteran filed a substantive appeal in March 2007.  

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran's representative requested, and the undersigned granted, a 30-day abeyance period for the submission of additional medical evidence -- specifically, records of private treatment pertaining to chronic dermatitis.  

Because the claim for a higher rating for internal hemorrhoids involves a request for a higher initial rating following the grant of service connection, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim for an initial, compensable rating for internal hemorrhoids and the claims for service connection for adjustment disorder, with anxiety, depression, and behavioral disturbances; a respiratory disorder; and chronic dermatitis (as reflected in a December 2010 supplemental SOC (SSOC)) and returned these matters on appeal to the Board for further consideration.  In a December 2010 rating decision, the RO, inter alia, granted service connection and assigned an initial 10 percent rating for valvular heart disease as well as duodenitis, small hernia, claimed as peptic ulcer disease, each effective July 18, 1996.  Because the December 2010 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1977).

The Board's decision addressing the claims for an initial, compensable rating for internal hemorrhoids and for service connection for a respiratory disorder is set forth below.  The claims for service connection for a psychiatric disability, to include adjustment disorder, with anxiety, depression, and behavioral disturbances and for chronic dermatitis are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

Finally, in characterizing the Veteran's psychiatric disability claim on appeal, the Board is cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of the Veteran's claim for service connection includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for a psychiatric disability, to include adjustment disorder, with anxiety, depression, and behavioral disturbances.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.   Although the Veteran has complained of respiratory problems, competent, persuasive evidence does not establish that the Veteran has, or at any time pertinent to the current claim, had a respiratory disorder.  

3.  The Veteran's hemorrhoids measure 1 centimeter (cm) and are reducible, with no evidence of thrombosis, excessive redundant tissue or frequent recurrence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

With respect to the Veteran's claim for service connection for a respiratory condition, VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  With respect to the Veteran's claim for an increased rating for hemorrhoids, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a June 2010 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating for hemorrhoids and the claim for service connection for a respiratory condition, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the June 2010 letter, and opportunity for the Veteran to respond, the December 2010 supplemental SOC (SSOC) reflects readjudication of the claims herein decided.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).
  
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records dated through August 2010, The report of a December 1996 VA trachea and bronchi examination, and the report of a March 2009 VA rectum and anus examination.  Also of record and considered in connection with the appeal are the transcript of his February 2008 Board hearing before the undersigned and various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims herein decided is warranted. 

The Board acknowledges that all of the Veteran's service treatment records for his period of Reserve service are not associated with the claims file.  The RO made multiple attempts to obtain these records.  In October 2010, the RO made a formal finding on the unavailability of these service treatment records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service treatment records, and that no further action in this regard is required.

As noted above, the Veteran was afforded a VA trachea and bronchi examination in December 1996.  During that evaluation, no respiratory disorder was diagnosed.  For reasons that will be explained below, the Board finds that there is no duty to obtain a medical opinion regarding this claim on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's Reserve service, the applicable legal authority permits service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The Board notes, initially, that it appears that all of the Veteran's service treatment records from his period of Reserve service are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a respiratory disorder must be denied. 

In July 1996, the Veteran filed a claim for service connection for, in pertinent part, a respiratory disorder.  However, in this case, competent and persuasive evidence does not establish that the Veteran currently suffers from a respiratory disorder.  Notably, the Veteran's service treatment records of record are negative for any findings or diagnosis of a respiratory disorder.  Further, in a December 1996 VA trachea and bronchi examination report, the examiner explained that the respiratory problem expressed by the Veteran is really a manifestation of a cardiac valvular problem; therefore, the Veteran has no respiratory disorder.  The Veteran has not otherwise specifically asserted that he does, in fact, have a separate respiratory disorder.  In fact, during the February 2008 Board hearing, the Veteran's representative acknowledged that the Veteran did not have an actual, confirmed diagnosis of a respiratory disorder.  Rather, the Veteran testified that his heart disorder contributed to breathing problems that he was having; the respiratory disorder was part of the claim for service connection for a heart disorder ("it is combined with the heart condition").  

However, as noted above, during the pendency of the appeal, the Veteran was granted service connection for a heart disorder; therefore, this issue is not currently before the Board on appeal.  To the extent that the Veteran claims service connection for his breathing problems, the Board notes that the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for ... each of the [claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Board finds that granting service connection and assigning a separate rating for claimed respiratory problems would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

Here, there is no lay or medical evidence of record to support a finding that the Veteran has a current respiratory disorder.  As indicated above, although he was afforded a VA trachea and bronchi examination in December 1996, no VA examination or medical opinion specifically regarding the Veteran's claim for service connection for a respiratory disorder has been obtained in this case.  On these facts, however, no such examination or opinion is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  The competent, persuasive evidence of record simply does not establish that the Veteran has a current respiratory disorder.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, persuasive evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a respiratory disorder must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

For all the foregoing reasons, service connection for a claimed respiratory disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the required elements of the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Given the foregoing, the following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran was granted service connection for hemorrhoids in the appealed March 2005 rating decision.  A noncompensable rating was assigned, effective May 21, 2004.  

The RO has evaluated the Veteran's hemorrhoids under Diagnostic Code 7336. Under that diagnostic code, a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

A June 2004 endoscopy report shows small internal hemorrhoids.  The report of March 2009 VA examination reflects that the Veteran had internal and external hemorrhoids that measured 1 cm, respectively and were reducible.  There was no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissue.  The Veteran reported that he had a recurrence of hemorrhoids approximately 3 times per year.  There was no anorectal fistula, anal or rectal stricture or sphincter impairment.  The diagnosis was hemorrhoids, resolved.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted at any time pertinent to this appeal.  The evidence reflects that the Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, which are required for even the minimal compensable rating of 10 percent.  

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected hemorrhoids could be assigned, but has found none more applicable here.  See 38 C.F.R. § 4.114.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited to above), and that a compensable rating for hemorrhoids must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53- 56.



ORDER

Service connection for a respiratory disorder is denied.

An initial, compensable rating for hemorrhoids is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters remaining on appeal.  

With respect to the Veteran's claim for service connection for a psychiatric disability, to include adjustment disorder, with anxiety, depression, and behavioral disturbances, the Board notes that the Veteran's service medical records from his first period of service are negative for complaints regarding, or findings of a psychiatric disability.  On VA psychiatric consult in December 2004, the Veteran described being "nervous and irritable" since his second tour in Iraq from 2003 to 2004.  On examination, pertinent diagnoses included adjustment disorder with anxiety, depression and behavioral disturbance; rule out (R/O) major depression with psychosis; and RO PTSD.  The Veteran has also been diagnosed with major depression with psychotic features and PTSD.

The Veteran's report of psychiatric symptomatology and, competent evidence of a psychiatric disability, shortly after service, suggest that the Veteran may have a psychiatric disability that is related to service.  However, the record includes no actual medical opinion addressing the medical relationship, if any, between any such psychiatric disability and service.  Under the circumstances of this appeal, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for his psychiatric disability.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Pruitt v. Derwinski, 2 Vet. App. at, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. at, 367 (1991).  

Accordingly, the RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

With respect to the Veteran's claim for service connection for chronic dermatitis, pursuant to the April 2008 remand instructions, the Veteran underwent VA skin examination in March 2009.  The examiner noted review of the claims file and service treatment records.  The examiner diagnosed lichen simplex chronicus, right lower leg and tinea cruris.  The examiner stated that the Veteran's "inguinal and buttocks rash pre-existed his military service in 2003 according to medical history performed on March 19, 2003 and physical examination performed on August 1, 2001."  The examiner indicated that there was no "mention, in his medical record, of an itchy rash on his right lower leg, where he states his condition started."  The examiner concluded that "the aggravation of his pre-existing condition of chronic dermatitis, during military service, cannot be ascertained without resort to mere speculation."

However, the Board notes that a February 2004 service treatment record reflects the Veteran's complaints of itching, dryness and rash on his right leg for 8 months.  The Veteran indicated that the rash was spreading, specifically to his right armpit.  The assessment was chronic dermatitis, not otherwise specified (NOS).  

Given the Veteran's in-service treatment for "chronic dermatitis, NOS," during his second period of service and VA examination report reflecting a currently diagnosed skin disorder, the Board finds that another medical examination and opinion by an appropriate physician would be helpful in resolving the claim for service connection for a chronic dermatitis.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate VA physician, at a VA medical facility.  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file currently includes records from the San Juan VA Medical Center (VAMC) dated through August 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of VA evaluation and/or treatment of the Veteran since August 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since August 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
	
2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability/ies, to include the previously diagnosed adjustment disorder, with anxiety, depression, and behavioral disturbances and address whether any identified psychiatric disability/ies is a chronic psychiatric disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in and post-service records.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also, after all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA dermatology examination ,by appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current skin disorder(s).  Then with respect to each such diagnosed skin disorder, the examiner should provide an opinion, consistent with sound medical judgment, as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that disability had its onset in or is otherwise medically related to service.  
  
In rendering the requested opinions, the examiner should specifically consider and address all pertinent in and post-service records-in particular, the February 2004 service treatment record reflecting assessment of chronic dermatitis NOS and the March 2009 VA examiner's opinion.

The examiners should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate), the RO should adjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


